COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
 Cause number:           01-15-00783-CR
 Style:                  Juan Jimenez v. The State of Texas
 Date motion filed*:     June 3, 2016
 Type of motion:         State’s Second Motion for Extension of Time to File Appellate Brief
 Party filing motion:    Appellee The State of Texas
 Document to be filed:   Appellee’s Brief

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                  March 30, 2016
        Number of extensions granted:            1         Current Due Date: May 31, 2016
        Date Requested:                     July 22, 2016 (114 days from original deadline)

Ordered that motion is:
       Granted
              If document is to be filed, document due: July 22, 2016.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Because two extensions were granted to appellant and appellee’s second extension
         request states that counsel has been busy with five briefs filed in the past month and
         six
         briefs due and an oral argument in other cases in the next month, this extension is
         granted, but counsel is warned that no further extensions will be granted given the
         total length of time requested. See TEX. R. APP. P. 10.5(b)(1)(C), 38.8(d).
         Accordingly, if appellee’s brief is not filed by July 22, 2016, the Court may set this
         case for submission on the appellant’s brief only. See TEX. R. APP. P. 38.9(a).

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting

Date: June 28, 2016


November 7, 2008 Revision